683 S.E.2d 380 (2009)
STATE of North Carolina
v.
Jamie Antwon MITCHELL.
No. 158P09.
Supreme Court of North Carolina.
August 27, 2009.
James Antwon Mitchell, Pro Se.
Lars F. Nance, Assistant Attorney General, for State of NC.
Prior report: ___ N.C.App. ___, 671 S.E.2d 340.

ORDER
Upon consideration of the petition filed by Defendant on the 13th of April 2009 in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 27th of August 2009."